Gilbert, J.,
dissenting. I concede the correctness of the general statement laid down in 8 E. 0. L. 242, given in the opinion of the majoritjq that “no presumption will be indulged in favor of sustaining the sentence as cumulative,” etc. It is unnecessary, it seems to me, to discuss the question in this dissent, because it does not appear that anything is left to presumption. The case has been decided by the majority solely on the basis of whether, as a matter of law, the recollection of the trial judge is better at one time than *249at another. Two sentences were passed, respectively on April 12,-1924, for a misdemeanor, and on October 8, 1924, for a felony. On January 8, 1925, the same judge passed a third sentence upon the same accused (for misdemeanor). In the last sentence there was a provision that service was “to begin at the expiration of the two sentences now being served from this court for carrying pistol and shooting wife, and then be discharged.” The majority opinion holds, as a matter of law, that the phrase in the last-named sentence, to wit, “the two sentences now being served,” demands a finding that tire sentence of October, 1924, when passed, provided that it was to be served concurrently with the sentence of April, 1924. This position seems to me untenable, for several reasons. The words, “now being served,” do not necessarily mean that they are being concurrently served. The words may mean that the two sentences are being served successively. The phrase was not used by the trial judge when passing the second sentence; and no reviewing court, in my opinion, is authorized to say, as a matter of law, when the memory of the trial judge is at its best. It would be announcing a new principle for this court •'■o say that the memory of the trial judge was better in January, 1925, than at the time the lost sentence was established, in October, 1926. Besides these words there is nothing else contradicting the memory of the judge, except the word of the person sentenced. His memory did not accord with that of the judge. Moreover, the sentence as established was offered in evidence, and it would be going far to hold that the sentence was void and inadmissible in evidence because, as an objection to its admission, it is assert xl that the memory of the judge was not' correct and that the sentence was established without notice. It should be presumed that the judgment establishing the sentence was rendered in accordance with ' law, and is valid until set aside, or unless there is convincing evidence that it is void.